Title: From John Adams to Commissioners of Washington City, 16 January 1798
From: Adams, John
To: Washington City, Commissioners of



Philadelphia January 16. 1798

I have received your Letter and congratulate you on your Success, in obtaining a Loan from the State of Maryland of one hundred thousand Dollars.
I have considered the other Representations in your Letter, and upon the whole agree with you in opinion, that it will be most prudent for your Board to prepare a full and candid Statement of the whole in a Memorial to Congress to be Signed by you, and presented or at least attended by one of you at Philadelphia.
Your responsibility as well as mine will be the less formidable, if We communicate the whole of our Proceedings to Congress from time to time.
With great Esteem, I am Gentlemen / &c.

John Adams